Carlos




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 7, 2013

                                    No. 04-11-00550-CV

                       BP AMERICA PRODUCTION COMPANY,
                                    Appellant

                                               v.

   Carlos M. ZAFFIRINI, Sr., Dolores Angelina De la Garza, Clarissa De La Garza, Cristina
    Lorena Benavides, Servando Roberto Benavides, Delia Hilda Benavides Martinez, Maria
             Eugenia Benavides Gutierrez, Las Tinajas Minerals, Ltd, Diana Solis,
                                        Appellee/s

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2010CVF000798D1
                        The Honorable Joe Lopez, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Patricia O. Alvarez, Justice


       The panel has considered Appellees’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2013.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court